Case:20-14066-EEB Doc#:384 Filed:03/17/21              Entered:03/17/21 10:52:24 Page1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO



  In re:                                   )
                                           )        Case No. 20-14066- EEB
  ASI CAPITAL INCOME FUND, LLC             )        Chapter 11
                                           )
  Debtor.                                  )
                                           )


  In re:                                            Case No. 20-14067- EEB
                                                    Chapter 11
  ASI CAPITAL, LLC

  Debtor.
                                                    (Jointly administered Under
                                                    Case No. 20-14066-EEB)


   DEBTORS’ LIST OF EXHIBITS FOR PRELIMINARY HEARING ON MOTION
                   FOR VOLUNTARY DISMISSAL


           ASI Capital Income Fund, LLC (“ASICIF”) and ASI Capital LLC (“ASIC”), the debtors

 and debtors in possession herein (collectively, the “Debtors”), by and through their attorneys,

 Lewis Brisbois Bisgaard & Smith LLP, pursuant to L.B.R. 2081-3(C)(2), hereby designate the

 following exhibits for the preliminary hearing on the Debtors’ Motion for Voluntary Dismissal

 (Dkt. No. 355) (the “Motion”) scheduled for March 18, 2021 at 1:30 p.m.:

     Exhibit Number                                     Description

    Debtors’ Exhibit 1       Exemplar of ASIC Forbearance Agreement

    Debtors’ Exhibit 2       Exemplar of ASICIF Forbearance Agreement

                                                1
Case:20-14066-EEB Doc#:384 Filed:03/17/21                   Entered:03/17/21 10:52:24 Page2 of 3




    Debtors’ Exhibit 3        ASIC Security Agreement

    Debtors’ Exhibit 4        ASICIF Security Agreement

    Debtors’ Exhibit 5        ASIC UCC Financing Statement

    Debtors’ Exhibit 6        ASICIF UCC Financing Statement

    Debtors’ Exhibit 7        Amended Joint Action By Unanimous Consent of the Members of
                              ASI Capital, LLC and ASI Capital Income Fund, LLC
    Debtors’ Exhibit 8        List of ASIC Noteholders who signed Forbearance Agreements

    Debtors’ Exhibit 9        List of ASICIF Bondholders who signed Forbearance Agreements



        Copies of the foregoing Exhibits are being filed herewith and are being served on counsel

 for the parties who have filed objections to the Motion.


 Dated: March 17, 2021
                                               Respectfully submitted,


                                               /s/ John Cardinal Parks
                                               John Cardinal Parks, 18669
                                               LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                               1700 Lincoln Street, Suite 4000
                                               Denver, CO 80203
                                               Telephone: (303) 861-7760
                                               Fax: (303) 861-7767
                                               E-mail: john.parks@lewisbrisbois.com
                                               Bankruptcy Counsel for the Debtors




                                                  2
Case:20-14066-EEB Doc#:384 Filed:03/17/21              Entered:03/17/21 10:52:24 Page3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that at copy of the foregoing List of Exhibits and the Debtors’ Exhibits
 were served on the following counsel of record via the Court’s CM/ECF system:


 Alan K. Motes on behalf of U.S. Trustee US Trustee
 Alan.Motes@usdoj.gov

 Katharine S. Sender on behalf of Creditor Committee Official Committee of Bondholder's of
 ASI Capital Income Fund, LLC
 ksender@cohenlawyers.com, cbuckley@cohenlawyers.com




                                                3
